NO








NO. 12-10-00376-CR
NO. 12-10-00377-CR
NO. 12-10-00378-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
SCOTTY LYNN REESE,
APPELLANT                                                     '     APPEALS
FROM THE 114TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     SMITH
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            Appellant
pleaded guilty to theft of less than $1,500 enhanced by two prior convictions,
evading arrest or detention with a vehicle, and aggravated assault on a public
servant.  We have received the trial court's certifications stating that these
are plea bargain cases and Appellant has no right to appeal.  See Tex. R. App. P. 25.2(d).  The
certifications are signed by Appellant and his trial counsel.  Accordingly, the
appeals are dismissed for want of jurisdiction.
Opinion delivered November 10, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
(DO NOT PUBLISH)